DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because the abstract should be within the range of 50 to 150 words in length, the abstract is in only 33 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation " the different predetermined sounds " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation " the predetermined sound " in line 6.  There is insufficient antecedent basis for this limitation in the claim.     It should be recited as " the different predetermined sound".

Claim 7 recites the limitation " the predetermined sound " in line 4.  There is insufficient antecedent basis for this limitation in the claim.      It should be recited as " the different predetermined sound".



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji et al (EP 2762327 A1 in IDS) in view of  Ozcane et al ( US Pub. 2016/0048372 A1 in IDS).
              Regarding Claim 1, Ryoji et al teaches a writing instrument (1 in Fig.1) comprising a plurality of retraction mechanisms (see Paragraph 0117-0125), wherein each of the plurality of retraction mechanisms is configured to actuate a respective retractable writing tip (Fig.1; Paragraph 0037-0049), each retraction mechanism being configured to produce a predetermined sound that is suitable for being detected by an electronic device (100 in Fig.1, Paragraph 0027). (Fig.1; Paragraph 0037-0049; 0117-0125).
                         Ryoji et al does not teaches a writing instrument wherein each retraction mechanism being configured to produce a different predetermined sound that is suitable for being detected by an electronic device.  

                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Ozcane et al into Ryoji et al for the electronic device to use the  sound of pen to command the electronic device, wherein the sound of pen is used to cause a operation to be performed by  the electronic device.

           Regarding Claim 2, Ryoji et al does not teach the writing instrument, wherein each of the different predetermined sounds is configured to communicate a different command to the electronic device. 
                  Ozcane et al teaches the writing instrument, wherein each of the different predetermined sounds (Paragraph 0039) is configured to communicate a different command to the electronic device (Paragraph 0039-0040). 
                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Ozcane et al into Ryoji et al for the electronic device to use the  sound of pen to command the electronic device, wherein the different sound of pen is used to cause different operation.

              Regarding Claim 3, Ryoji et al teaches the writing instrument, wherein each of the plurality of retraction mechanisms (see Paragraph 0117-0125) comprises a button, the length of each button and/or the length of the actuating path of each button is different from each other (see Ryoji et al Paragraph 0117-0125) in order to produce different predetermined sounds (see Ozcane et al Paragraph 0039-0040). 



              Regarding Claim 6, Ozcane et al teaches a method for commanding an electronic device with a writing instrument, the method comprising: placing the writing instrument in a sound capture area of the electronic device ((see Paragraph 0040, Fig 4): the object making the noise is implicitly within the area in which the microphone can pickup the sound) (Fig. 4; Paragraph 0039-0040), and producing the predetermined sound to command the electronic device (Fig. 4; Paragraph 0039-0040). 
           Ozcane et al does not disclose that producing the predetermined sound to command the electronic device by actuating at least one of the plurality of retraction mechanisms.
The problem to be solved can therefore be considered to be: starting from (Ozcane et al Paragraph 0040) that suggests using a pen to produce a noise, how to select a suitable pen that makes a sound, However, the retraction mechanism is probably the most widely known manner in which a pen can make a sound. It is for many pens an inbuilt mechanism and does not require any further modification. Thus, starting from (Ozcane et al Paragraph 0040) that suggests using a pen to produce a noise, if would be immediately obvious to the skilled person to use a pen with a retraction mechanism to make a sound that can be detected by the electronic device, and he would perform the method in this manner without use of inventive skill. 
              
                         Regarding Claim 7, Ozcane et al teaches a system comprising a writing instrument and an electronic device, the electronic device comprising a sound sensor (Fig. 4; Paragraph 0039-0040) and a central processing unit (105 in Fig. 1; Paragraph 0027) configured to identify the predetermined sound and to execute a predetermined action in the electronic device. (Figs. 1, 4; Paragraph 0027; 0039-0040). 

                       Ryoji et al does not disclose that the writing instrument, comprising four retraction mechanisms.
The problem to be solved can therefore be considered to be: starting from (Ozcane et al Paragraph 0040) that suggests using a pen to produce a noise, how to select a suitable pen that makes a sound, However, the retraction mechanism is probably the most widely known manner in which a pen can make a sound. It is for many pens an inbuilt mechanism, which could be four retraction mechanisms and does not require any further modification. Thus, starting from (Ozcane et al Paragraph 0040) that suggests using a pen to produce a noise, if would be immediately obvious to the skilled person to use a pen with four retraction mechanisms to make a sound that can be detected by the electronic device, and he would perform the method in this manner without use of inventive skill. 

Allowable Subject Matter
13.          Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.         Claims 9 and 10 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.        The following is an examiner’s statement of reasons for allowance: None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of dependent claims 9 and 10,  such as  “ a writing instrument having four retraction . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                    Conclusion   
16.        Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

17.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).



18.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622